 Case 3:14-cv-00542-BGS-NLS Document 216 Filed 10/23/20 PageID.2193 Page 1 of 15



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   Kathryn AYERS, et al.,                              Case No.: 14-cv-00542-BGS-NLS
12                                     Plaintiffs,       ORDER GRANTING IN PART
     v.                                                  PLAINTIFFS’ MOTION
13
                                                         REGARDING THE ISSUE
14   James Yiu LEE, et al.,                              PRECLUSIVE EFFECT OF FACTS
                                     Defendants.         AND CONCLUSIONS OF LAW IN
15
                                                         SEC v. LEE FOR THIS ACTION
16
                                                         [ECF No. 204]
17
18
      I.   INTRODUCTION
19
           Plaintiffs move this Court to determine if certain issues decided in the previous SEC
20
     litigation, 14-cv-00347-LAB-BGS (hereinafter “SEC case”), are collaterally estopped in
21
     the present case. (See ECF Nos. 204; 215.) Defendant Larissa Ettore (hereinafter “Ettore”)
22
     opposes Plaintiffs’ motion.     (ECF No. 210.)        The Court will address each parties’
23
     contentions within the body of this Order.
24
     II.   LEGAL STANDARD
25
           The doctrine of issue preclusion prevents the relitigation of all “‘issues of fact or law
26
     that were actually litigated and necessarily decided’ in a prior proceeding.” See Americana
27
     Fabrics, Inc. v. L & L Textiles, Inc., 754 F.2d 1524, 1529 (9th Cir. 1985) (citing Segal v.
28

                                                     1
                                                                                 14-cv-00542-BGS-NLS
 Case 3:14-cv-00542-BGS-NLS Document 216 Filed 10/23/20 PageID.2194 Page 2 of 15



 1   American Tel. & Tel. Co., 606 F.2d 842, 845 (9th Cir. 1979)). “In both the offensive and
 2   defensive use situations, the party against whom estoppel[, i.e. issue preclusion,] is asserted
 3   has litigated and lost in an earlier action.” Parklane Hosiery Co. v. Shore, 439 U.S. 322,
 4   329 (1979). “The issue must have been ‘actually decided’ after a ‘full and fair opportunity’
 5   for litigation.” Robi v. Five Platters, Inc., 838 F.2d 318, 322 (9th Cir. 1988) (citing 18
 6   CHARLES A. WRIGHT, ARTHUR R. MILLER & EDWARD H. COOPER, FEDERAL PRACTICE AND
 7   PROCEDURE: JURISDICTION § 4416 (3d ed. 1981)).
 8          Under the Full Faith and Credit Act, federal courts must give “state judicial
 9   proceedings ‘the same full faith and credit [. . .] as they have by law or usage in the courts
10   of [the] State [. . .] from which they are taken.’” See Parsons Steel, Inc. v. First Alabama
11   Bank, 474 U.S. 518, 519 (1986); see also 28 U.S.C. § 1738. This Act requires federal
12   courts to apply the res judicata rules of a particular state to judgments issued by courts of
13   that state. See Parsons Steel, Inc., 474 U.S. at 523. Accordingly, we apply California law
14   of res judicata to the California judgment, New York law to the New York judgment, and
15   federal law to the federal judgments. See id. at 523–26. Here, the SEC case involves a
16   federal judgment.
17          Under federal law, “[w]hen an issue of fact or law is actually litigated and
18   determined by a final and valid judgment, and the determination is essential to the
19   judgment, the determination is conclusive in a subsequent action between the parties,
20   whether on the same or a different claim.” United States v. Hernandez, 572 F.2d 218, 220–
21   21 (9th Cir. 1978) (citing RESTATEMENT OF THE LAW (SECOND): JUDGMENTS, § 68 (Tent.
22   Draft No. 1, March 28, 1973)).
23          Collateral estoppel precludes a party from relitigating an issue if (1) the issue at stake
24   is identical to the one alleged in the prior litigation; (2) the issue was actually litigated in
25   the prior litigation; and (3) the determination of the issue in the prior litigation was a critical
26   and necessary part of the judgment in the earlier action. See Figueroa v. Campbell Indus.,
27   45 F.3d 311, 315 (9th Cir. 1995); Clark v. Bear Stearns & Co., 966 F.2d 1318, 1320 (9th
28   Cir. 1992); Hernandez, 572 F.2d at 220–21 (“The collateral estoppel analysis involves a

                                                      2
                                                                                     14-cv-00542-BGS-NLS
  Case 3:14-cv-00542-BGS-NLS Document 216 Filed 10/23/20 PageID.2195 Page 3 of 15



 1   three-step process: (1) An identification of the issues in the two actions for the purpose of
 2   determining whether the issues are sufficiently similar and sufficiently material in both
 3   actions to justify invoking the doctrine; (2) an examination of the record of the prior case
 4   to decide whether the issue was “litigated” in the first case; and (3) an examination of the
 5   record of the prior proceeding to ascertain whether the issue was necessarily decided in the
 6   first case.”).
 7          Under federal law, while the availability of issue preclusion in a particular case is a
 8   question of law, the decision of whether to apply the doctrine is vested in the trial court’s
 9   discretion. See In re Daily, 47 F.3d 365, 368 n. 6 (9th Cir. 1995); Davis & Cox v. Summa
10   Corp., 751 F.2d 1507, 1519 (9th Cir. 1985); In re Gottheiner, 703 F.2d 1136, 1139 (9th
11   Cir. 1983). As to offensive collateral estoppel, the Supreme Court concluded that the
12   preferable approach for dealing with these problems in federal court “is not to preclude the
13   use of offensive collateral estoppel, but to grant trial courts broad discretion to determine
14   when it should be applied.” Parklane Hosiery Co., 439 U.S. at 331. “The general rule
15   should be that in cases where a plaintiff could easily have joined in the earlier action or
16   where, either for the reasons discussed above or for other reasons, the application of
17   offensive estoppel would be unfair to a defendant, a trial judge should not allow the use of
18   offensive collateral estoppel.” Id.
19 III.     ANALYSIS
20          Plaintiffs contend that the issue of secondary liability under NRS § 90.660(4) was
21   resolved in the SEC case. (ECF No. 204-1 at 7.) Plaintiffs assert that the SEC case resolved
22   that Ettore was an agent of Defendant James Y. Lee (hereinafter “Lee”) and that she was
23   an officer and director of Lee through ELX and SOT, both within the meaning of NRS §
24   90.660(4). (Id.) Plaintiffs further argue that the SEC case revealed the relationship
25   between Ettore and Lee and the shell corporations, and how Lee manipulated the victims
26   and shielded illicit gains from the view of regulators with Ettore’s support. (ECF No. 215
27   at 4–5; see also ECF No. 204-1 at 3–5 (Plaintiffs citing to facts alleged in the SEC
28   complaint and claim they were litigated in SEC case).)

                                                   3
                                                                                 14-cv-00542-BGS-NLS
 Case 3:14-cv-00542-BGS-NLS Document 216 Filed 10/23/20 PageID.2196 Page 4 of 15



 1         A. Prong 1
 2         Under Prong 1 of the collateral estoppel doctrine, Plaintiffs must prove that the
 3   issues at stake between the two cases are identical or substantially identical. See Figueroa,
 4   45 F.3d at 315. Under NRS § 90.660(4), agents or employees, as well as people in certain
 5   other roles relative to the principal wrongdoer, can themselves be liable if they “materially
 6   aid[ ] in the act, omission, or transaction constituting the violation[.]” The agent’s or
 7   employee’s actual or constructive knowledge of facts underlying the liability is not an
 8   element of the claim; rather, absence of such actual or constructive knowledge is a defense.
 9   See NRS § 90.660(4); see also (ECF No. 59 at 4). Applied to the present case, Ettore
10   herself need not have made misleading statements or omitted making disclosures necessary
11   to avoid misleading investors, or actively misled investors herself in some other way. It is
12   enough if acting as Lee’s agent, she materially aided Lee when he misled them, or if she
13   materially aided in his unlicensed sale of securities.
14         In contrast, in the SEC case, Ettore was named as a Relief Defendant in the
15   Complaint. (14-cv-00347-LAB-BGS, ECF No. 1 at 16.) As a Relief Defendant, the SEC
16   sought equitable relief for unjust enrichment, i.e., investor funds received by Ettore under
17   circumstances dictating that in equity and good conscience, she should not be allowed to
18   retain the funds. (Id. at 16–17.) As a result, the SEC alleged that Ettore was liable for
19   unjust enrichment and should be required to return her ill-gotten gains as determined by
20   the Court. (Id.) For unjust enrichment, the SEC properly asserted that they only had to
21   prove that the Relief Defendants, at Lee’s direction, received management fees paid by
22   Lee’s clients and they did not have a legitimate claim to those ill-gotten funds. (14-cv-
23   00347-LAB-BGS, ECF No. 46-1 at 29–30.)               The SEC stated that it is “seeking
24   disgorgement of Lee’s ill-gotten gains—specifically, the commissions paid to the relief
25   defendants at Lee’s direction.” (14-cv-00347-LAB-BGS, ECF No. 52 at 2.) A finding that
26   Ettore received ill-gotten investor funds from Lee for which she was not entitled, suffices
27   for a finding of disgorgement. (See e.g. 14-cv-00347-LAB-BGS, ECF No. 1 at 16–17.)
28   ///

                                                   4
                                                                                14-cv-00542-BGS-NLS
 Case 3:14-cv-00542-BGS-NLS Document 216 Filed 10/23/20 PageID.2197 Page 5 of 15



 1         The only substantially similar factual issue necessary to prove the SEC case, i.e.,
 2   Ettore’s undeserved receipt of Lee’s ill-gotten gains, and the present case, i.e., whether
 3   Ettore acting as an agent for Lee and materially aided him in his fraudulent scheme, was
 4   the existence of Lee’s fraudulent scheme. In their First Amended Complaint (“FAC”),
 5   Plaintiffs alleged substantially similar factual allegations concerning Lee’s securities fraud
 6   scheme as that alleged in the SEC’s complaint. (See ECF No. 65 at 2; see also 14-cv-
 7   00347-LAB-BGS, ECF No. 1.) The FAC alleges that Lee devised a scheme to defraud
 8   Plaintiff investors. (ECF No. 65 at 9.) The FAC alleges that Lee bought and sold securities
 9   on behalf of the Plaintiffs, by misrepresenting the nature of the investment and trading
10   strategy, and by making material misrepresentations and omissions to the Plaintiffs. (Id.
11   at 52.) Lee wanted the investors’ agreement to share 50% of the gains with him, in the
12   form of a monthly “management fee,” and for the management fee to constitute payment
13   for his investment advising services. (Id. at 12.)
14         However, according to the Plaintiffs, the SEC case decided the relationship between
15   Ettore and Lee and the shell corporations, and how Lee manipulated the victims and
16   shielded illicit gains from the view of regulators with Ettore’s support. (ECF No. 215 at
17   4–5; see also ECF No. 204-1 at 3–5 (Plaintiffs citing to facts alleged in the SEC complaint
18   and claim that they were litigated in that action).) As for the Prong 1 analysis only, the
19   factual allegations in the SEC case concerning Ettore’s role in Lee’s securities fraud are
20   substantially identical to the facts also alleged in the FAC.
21         B. Prong 2
22         Under Prong 2, Plaintiffs must prove that the issues at stake were actually litigated
23   in the prior litigation. See Figueroa, 45 F.3d at 315. Plaintiffs argue that because of Judge
24   Burns’ disgorgement sanction, the issues regarding the relationship between Ettore and Lee
25   and the shell corporations, and how Lee manipulated the victims and shielded illicit gains
26   from the view of regulators with Ettore’s support, as detailed in the SEC complaint, were
27   “actually litigated” in the SEC case and conclusively decided. (ECF No. 215 at 4–5.)
28   “When an issue of fact or law is actually litigated and determined by a final and valid

                                                   5
                                                                                 14-cv-00542-BGS-NLS
 Case 3:14-cv-00542-BGS-NLS Document 216 Filed 10/23/20 PageID.2198 Page 6 of 15



 1   judgment, and the determination is essential to the judgment, the determination is
 2   conclusive in a subsequent action between the parties, whether on the same or a different
 3   claim.” Hernandez, 572 F.2d at 220–21 (citing RESTATEMENT             OF THE   LAW (SECOND):
 4   JUDGMENTS, § 68 (Tent. Draft No. 1, March 28, 1973)).
 5         The Plaintiffs argue that the “actually litigated” prong, as regards to the factual
 6   allegations identified in the SEC’s complaint, are deemed litigated where a default
 7   judgment was imposed as an abuse of the judicial process. (See ECF No. 204-1 at 3–6)
 8   (citing In re Daily, 47 F.3d 365 (9th Cir. 1995)).
 9         Some exceptions exist to the general rule that issue preclusion does not apply to
10   federal court default judgments. The bankruptcy court in In re Daily allowed the FDIC to
11   use a district court default judgment to establish a nondischargeability claim against the
12   debtor. 47 F.3d 365 (9th Cir. 1995). The Ninth Circuit affirmed the use of issue preclusion;
13   however, the Ninth Circuit explicitly noted that the judgment entered in the case was not
14   an ordinary default judgment. Id. at 368–69. Instead, the District Court had issued the
15   default judgment as a sanction against the debtor for deliberate abuse of the judicial
16   process. Id. Specifically, the Court found that Daily actively participated in the adversary
17   process for almost two years prior to the FDIC’s Motion for Default Judgment and did not
18   simply give up. Id. at 368. As the bankruptcy court observed, “Daily had a full and fair
19   opportunity to litigate the allegations contained in the [RICO complaint] but [instead] . . .
20   chose not to participate in the discovery process and pre-trial proceedings[, and to]
21   frustrate[ ] and thwart [ ] the FDIC’s trial preparation[ ] and def[y] the [o]rder of the United
22   States District Court compelling discovery.” Id.
23         The holding in Daily is a limited one. The “actual litigation” requirement may be
24   satisfied where a party deliberately precludes resolution of factual issues by obstructing the
25   normal adjudicative process. See id. The Ninth Circuit indicated that “[a] party who
26   deliberately precludes resolution of factual issues through normal adjudicative procedures
27   may be bound in subsequent and related proceedings involving the same parties and issues,
28   by a prior judicial determination reached without completion of the usual process of

                                                    6
                                                                                  14-cv-00542-BGS-NLS
 Case 3:14-cv-00542-BGS-NLS Document 216 Filed 10/23/20 PageID.2199 Page 7 of 15



 1   adjudication.” Id. at 368. In such a case, the “actual litigation” requirement may be
 2   satisfied by “substantial participation in an adversary contest in which the party is afforded
 3   a reasonable opportunity to defend himself on the merits but chooses not to do so.” Id.
 4         Plaintiffs assert that the allegations in the SEC complaint, as recited in their motion,
 5   regarding Ettore’s role in Lee’s complex security fraud scheme are within the scope of the
 6   default judgement sanction as having been “actually litigated” and therefore conclusively
 7   decided. (See ECF No. 204-1 at 3–7.) The issue before that Court is in which, if any, of
 8   the factual allegations in the SEC complaint did Ettore substantially participate and
 9   deliberately preclude resolution through the normal adjudicative procedures.
10         On November 20, 2014, in the SEC case, the parties filed Joint Motion for
11   Withdrawal of Relief Defendant Larissa Ettore’s Answer and for Entry of Default. (14-
12   cv-00347-LAB-BGS, ECF No. 40.) As part of this Joint Motion, Ettore admitted that she
13   had not fully responded to discovery, withdrew her answer, and assented to the entry of
14   default against her. (Id. at 2.)
15         On March 17, 2015, the SEC filed its Motion for Default Judgment. (See 14-cv-
16   00347-LAB-BGS, ECF No. 46.) On May 4, 2015, the Defendants’ filed their Opposition
17   to the SEC’s Motion for Default Judgment, where Ettore disputed the amount of the ill-
18   gotten gains. (See 14-cv-00347-LAB-BGS, ECF No. 56.) Ettore requested “this Court to
19   reduce her disgorgement obligation by $263,086.17, and limit her personal liability as
20   [R]elief [D]efendant to $79,708.25.” (Id. at 7–8.) As to Lee’s liability, the Relief
21   Defendants’ position was that there was “no evidence produced by the SEC that shows that
22   the SEC-styled ‘[R]elief [D]efendants’ bear any culpability in the offense for which Lee
23   plead guilty. The [R]elief [D]efendants in this case find themselves in this position based
24   solely upon their relationship to him.” (Id. at 16.) Thereafter, Ettore filed a Declaration in
25   Opposition to the SEC’s Motion for Default Judgement. (14-cv-00347-LAB-BGS, ECF
26   No. 57-2.) In that declaration, Ettore denied knowledge of Lee’s fraudulent scheme, and
27   claimed she borrowed and paid back $33,000.00 from ELX. (Id. at 2.)
28   ///

                                                   7
                                                                                 14-cv-00542-BGS-NLS
 Case 3:14-cv-00542-BGS-NLS Document 216 Filed 10/23/20 PageID.2200 Page 8 of 15



 1          On March 7, 2016, Judge Burns issued an Order denying the SEC’s Motion for
 2   Default Judgment. (14-cv-00347-LAB-BGS, ECF No. 65.) In that Order, Judge Burns
 3   summarized the Defendants’ positions as follows:
 4          Defendants filed a joint opposition to the motion for default judgment. The
            relief defendants argue both that they are not responsible for James Lee’s
 5
            wrongdoing, and also that the amount being sought from them is inflated.
 6          Some ask that the disgorgement be reduced, and some ask that they not be
            ordered to disgorge anything. They also argue that, because there was no
 7
            scienter on their part, they be relieved of any obligation to pay prejudgment
 8          interest. In short, some of them are willing to pay some of the requested
            disgorgement, but not all of it. The opposition denies James Lee’s liability and
 9
            asks that the Court not award a civil penalty or prejudgment interest.
10
     (Id. at 2.) Additionally, Judge Burns noted that Ettore asked that her disgorgement
11
     obligation “be reduced by over $260,000 and her personal liability be limited to just under
12
     $80,000.” (Id. at 4.)
13
            In sum, the only factual issue Ettore disputed in her opposition was the amount of
14
     money she received from Lee to which she was not entitled under the unjust enrichment
15
     claim. Ettore did not dispute that Lee was involved in a scheme to defraud. Ettore only
16
     disputed whether she knew of it when she received the money from Lee.1
17
            On December 6, 2016, this Court issued its Report and Recommendation (“R&R”)
18
     that recommended terminating sanctions in the SEC case, which laid out the sanctionable
19
     conduct committed by Ettore. (See 14-cv-00347-LAB-BGS, ECF No. 99.) In that R&R,
20
     the Court summarized the discovery upon which the sanction was granted:
21
            On March 7, 2016, the Honorable Judge Burns denied Plaintiff’s Motion for
22          Default against the Relief Defendants in this case. Shortly thereafter, the
            parties contacted the Court to discuss the need to reopen discovery. (ECF No.
23
            69.) The parties agreed on a limited reopening of discovery, and filed a Joint
24          Motion so stating. (ECF No. 71.) This Joint Motion specified that the parties
            could serve Rule 34 document requests limited to the issue of disgorgement
25
            for the Relief Defendants and the anticipated deposition testimony of Relief
26
27   1
      Ettore’s intent is not an element of the Plaintiffs’ claim against her, rather an affirmative defense. (See
     ECF Nos. 46-1 at 29–30; 56 at 7–8.)
28

                                                          8
                                                                                             14-cv-00542-BGS-NLS
 Case 3:14-cv-00542-BGS-NLS Document 216 Filed 10/23/20 PageID.2201 Page 9 of 15



 1         Defendants Ettore, Gatchalian and Clayton Lee. (ECF No. 71 at 5.) The Joint
           Motion also allowed for the depositions of the Relief Defendants. (Id.) The
 2
           Court granted this Joint Motion and set forth deadlines for the completion of
 3         discovery. (ECF No. 72.)
 4   (14-cv-00347-LAB-BGS, ECF No. 99 at 2.) Specifically, the parties agreed, “[g]iven
 5   Defendant Lee’s stipulation and anticipated settlement, the parties jointly submit that the
 6   trial in this matter should be limited to a bench proceeding to determine the amount, if any,
 7   of equitable disgorgement to be imposed on the Relief Defendants.” (14-cv-00347-LAB-
 8   BGS, ECF No. 71 at 4) (emphasis added).
 9          On January 12, 2017, Judge Burns adopted this Court’s R&R and ordered the
10   terminating sanction of default judgment. (14-cv-00347-LAB-BGS, ECF No. 101.) In that
11   Order, Judge Burns indicated that he had previously denied the SEC’s Motion for Default
12   Judgment, noting that the Relief Defendants had appeared and were actively trying to
13   defend. (Id. at 3.) Judge Burns stated that the parties then agreed to reopen discovery,
14   “and their request for limited discovery was granted.” (Id.) (emphasis added). But instead
15   of cooperating, the Relief Defendants began engaging in tactics that can only be called
16   obstructionist, which are outlined in detail in the R&R. (Id.) The tactics included, among
17   other things, Relief Defendants’ refusal to comply with discovery requests, their
18   disobedience to the Court’s orders, and their refusal to attend either their own depositions
19   or the mandatory settlement conference. (Id.)
20         The “actual litigation” requirement may be satisfied by substantial participation in
21   an adversary contest where a party was afforded the reasonable opportunity to defend
22   herself or himself on the merits, but chooses not to. See In re Daily, 47 F.3d at 36. In
23   determining whether a party actively participated in litigation for purposes of issue
24   preclusion, cases consider the nature and extent of participation in the litigation by the party
25   against whom issue preclusion is to be invoked. In re Child, 486 B.R. 168, 174 (B.A.P.
26   9th Cir. 2013) (citations omitted). Various factors that are considered are “whether a party
27   (i) answers the complaint, (ii) files pleadings such as motions or oppositions, (iii) appears
28   and participates at hearings, conferences and trials, (iv) engages in discovery, and (v) is

                                                    9
                                                                                  14-cv-00542-BGS-NLS
 Case 3:14-cv-00542-BGS-NLS Document 216 Filed 10/23/20 PageID.2202 Page 10 of 15



 1   represented by counsel.” Id.
 2          In the SEC case, Ettore withdrew her Answer to the Complaint before she filed an
 3   Opposition to the SEC’s Motion for Default. (See 14-cv-00347-LAB-BGS, ECF Nos. 40,
 4   43, 44, 46, 56 at 2.) Although represented by counsel, Ettore limited her participation in
 5   the adversary process to the Court’s determination to the amount, if any, of equitable
 6   disgorgement to be imposed on the Relief Defendants. (See 14-cv-00347-LAB-BGS, ECF
 7   No. 71 at 4–5.) After the Court’s order granting limited discovery in this issue, Ettore did
 8   not file any other pleadings or motions concerning her disgorgement liability. No trial was
 9   held nor were there any hearings on this issue.
10          In sum, the only part of the adversary process to which Ettore deliberately precluded
11   resolution was the amount of money she received under the SEC’s unjust enrichment claim
12   against her. As such, the Court finds that her substantial participation in the litigation
13   involved the amount of her disgorgement, not her role in Lee’s fraudulent scheme. This
14   issue was the only part of the adversary process in which Ettore was afforded a reasonable
15   opportunity to defend, and therefore is deemed to have been “actually litigated” under In
16   re Daily.2
17          The doctrine of issue preclusion prohibits relitigating issues that have been
18   adjudicated in a prior action. Lopez v. Emergency Serv. Restoration, Inc. (In re Lopez),
19   367 B.R. 99, 104 (B.A.P. 9th Cir. 2007). “The party asserting issue preclusion bears the
20   burden of proof as to all elements and must introduce a sufficient record to reveal the
21   controlling facts and the exact issues were litigated.” In re Kirkland, No. ADV.03-01086,
22   2008 WL 8444824, at *7 (B.A.P. 9th Cir. 2008) (citing Kelly v. Okoye (In re Kelly), 182
23   B.R. 255, 258 (B.A.P. 9th Cir. 1995)). The Court finds that the Plaintiffs, relying on the
24
25   2
       As noted in the Prong 1 analysis, Lee’s scheme to defraud investors in the SEC case and the present
26   case are substantially identical and material in both the SEC’s disgorgement claim and the NRS §
     90.660(4) claim against Ettore. However, the Court finds Lee’s fraudulent scheme was not “actually
27   litigated” in the SEC case since Ettore did not dispute this issue, and therefore was not part of the
     adversary process. As such, Ettore did not deliberately preclude its resolution, nor was she afforded a
28   reasonable opportunity to defend on this issue.

                                                         10
                                                                                          14-cv-00542-BGS-NLS
 Case 3:14-cv-00542-BGS-NLS Document 216 Filed 10/23/20 PageID.2203 Page 11 of 15



 1   In re Daily exception, have met their burden under the “actually litigated” prong, only as
 2   to the disgorgement amount that Ettore received from Lee to which she was not entitled.3
 3   (See 14-cv-00347-LAB-BGS, ECF No. 103 at 3.)
 4          C. Prong 3
 5          Prong 3 requires a determination of the issues in the prior litigation that must have
 6   been a critical and necessary part of the judgment in the earlier action. See Figueroa, 45
 7   F.3d at 315. The general rule is that in order to justify invoking collateral estoppel, a factual
 8   determination must have been “necessarily” (and not “presumably”) decided in the first
 9   proceeding. Pettaway v. Plummer, 943 F.2d 1041, 1044 (9th Cir. 1991) (although
10   “[d]iscussion of the necessity prong of collateral estoppel analysis is usually framed in
11   terms of determinations that were necessary to the ‘judgment’ or the ‘verdict’ [. . .] [t]he
12   primary purpose of the rule [. . .] is to ensure that the finder of fact in the first case took
13   sufficient care in determining the issue.”); Hernandez, 572 F.2d at 220; see also 18
14   CHARLES A. WRIGHT, ARTHUR R. MILLER & EDWARD H. COOPER, FEDERAL PRACTICE AND
15   PROCEDURE: JURISDICTION § 4421 (3d ed. 1981).
16          The material issues argued by the Plaintiffs in the present case regarding whether
17   Ettore was an agent and/or officer of Lee and whether she materially aided Lee in his fraud
18   scheme and/or his unlicensed sale of securities, were not present in the SEC case. (See
19   ECF No. 204-1 at 5–7; see also 14-cv-00347-LAB-BGS.) Whether Ettore was an agent of
20   Lee when she received these funds, or whether her receiving these funds materially aided
21   in Lee’s scheme, were not necessary and critical issues in the SEC case. The critical and
22   necessary issue in the SEC case was whether she received ill-gotten gains from Lee to
23   which she was not entitled.
24   ///
25
26
     3
       The other selected sections of the SEC complaint cited by the Plaintiffs were not the subject of the
27   limited discovery to which the Court found that Ettore deliberately precluded resolution. The discovery
     sanction order dealt with Ettore’s conduct during the limited discovery to address the amount of
28   disgorgement, not Ettore’s role in Lee’s fraudulent scheme.

                                                        11
                                                                                         14-cv-00542-BGS-NLS
 Case 3:14-cv-00542-BGS-NLS Document 216 Filed 10/23/20 PageID.2204 Page 12 of 15



 1          Plaintiffs take the view that Judge Burns’ disgorgement sanction for Ettore’s
 2   obstructive and bad faith conduct also included factual findings that decided the
 3   relationship between Ettore and Lee and the shell corporations, and how Lee manipulated
 4   the victims and shielded illicit gains from the view of regulators with Ettore’s support.
 5   (ECF No. 215 at 4–5.) In support of this argument, Plaintiffs cite to facts alleged in the
 6   SEC complaint which detail Lee’s fraudulent scheme and how Ettore, acting as his agent,
 7   aided his fraudulent scheme. (ECF No. 204-1 at 3–5.)
 8          Thus, the issue presented is whether Judge Burns necessarily, and not presumably,
 9   decided these factual allegations in the SEC case.                Judge Burns’ Final Order of
10   Disgorgement in the SEC case, (14-cv-00347-LAB-BGS, ECF No. 103), stemmed from
11   another Order adopting this Court’s R&R, (See 14-cv-00347-LAB-BGS, ECF Nos. 99,
12   101), which recommended terminating sanctions for discovery abuses. In this Order, Judge
13   Burns adopted the R&R’s factual findings, which included the case’s procedural history
14   and the parties’ behavior. (14-cv-00347-LAB-BGS, ECF No. 101 at 2.) Judge Burns
15   indicated that “[t]he R&R’s factual findings, including its findings concerning the case’s
16   procedural history and the parties’ behavior, appear to be correct, and the Court ADOPTS
17   them.”4 (14-cv-00347-LAB-BGS, ECF No. 101 at 2.) Judge Burns’ only reference to
18   Ettore’s role in Lee’s fraud provides:
19          This case concerns a fraudulent investment scheme by James Y. Lee, who has
            already pled guilty to obstructing justice and securities fraud, and now
20
            incarcerated. It is one of three related cases. In case 14cv1737, SEC v. Lee, as
21          well as in this case, judgment has been entered against Lee. He is facing
            default judgment in another related case, 14cv542, Ayers v. Lee. Relief
22
            Defendants have or have had close and ongoing associations with Lee.
23          According to the complaint, Lee diverted significant assets to them; this action
            seeks disgorgement of those assets.
24
     (Id.) Judge Burns then granted the SEC’s motion for terminating sanctions for the Relief
25
     Defendants’ conduct described or adopted therein. (Id. at 3–4.)
26
27
     4
       The R&R did not make any factual findings regarding Ettore’s role in the scheme, nor her involvement
28   therein. (See 14-cv-00347-LAB-BGS, ECF No. 99.)

                                                       12
                                                                                       14-cv-00542-BGS-NLS
 Case 3:14-cv-00542-BGS-NLS Document 216 Filed 10/23/20 PageID.2205 Page 13 of 15



 1          Nowhere in this Adoption Order did Judge Burns include factual findings that
 2   decided the relationship between Ettore and Lee and the shell corporations, and how Lee
 3   manipulated the victims and shielded illicit gains from the view of regulators with Ettore’s
 4   support. (See 14-cv-00347-LAB-BGS, ECF No. 101.) Further, the SEC’s Motion for
 5   Sanctions does not recite any of these Complaint allegations in support of their Motion for
 6   Default Judgment. (See 14-cv-00347-LAB-BGS, ECF Nos. 46; 90.) The material and
 7   critical issues for disgorgement that were necessary, and not presumptive, regarded the
 8   amount of money Ettore received from Lee’s securities fraud scheme. (See 14-cv-00347-
 9   LAB-BGS, ECF Nos. 101; 103.) Judge Burns did not make any factual findings as to
10   Ettore’s role in Lee’s scheme and to what extent, if any, she materially aided him in that
11   scheme. (Id.) At most, Judge Burns’ final judgment of disgorgement included a finding
12   that Lee perpetuated a fraudulent investment scheme and that Lee diverted significant
13   assets to the Relief Defendants which came from this scheme. (See id.) Therefore, the
14   allegations cited by the Plaintiffs from the SEC complaint regarding Ettore acting as Lee’s
15   agent, as well as her role in materially aiding his fraudulent scheme, were not a critical or
16   necessary part of the final judgment of disgorgement. (See ECF No. 103 at 2–3.)
17          D. Court’s Broad Discretion
18          Notwithstanding the above analysis, the Court exercises its broad discretion to not
19   allow the use of offensive collateral estoppel as to the allegations in the SEC complaint
20   regarding Lee’s fraudulent scheme or Ettore’s role therein.5 Once an issue is actually and
21   necessarily determined by a court of competent jurisdiction, under the doctrine of collateral
22   estoppel, “that determination is conclusive in subsequent suits based on a different cause
23   of action involving a party to the prior litigation.” Montana v. U.S., 440 U.S. 147, 153
24   (1979). Applying res judicata and collateral estoppel is “central to the purpose for which
25
26
     5
       Offensive non-mutual collateral estoppel arises when “a plaintiff seeks to estop a defendant from
27   relitigating an issue which the defendant previously litigated and lost against another plaintiff.” Appling
     v. State Farm Mut. Auto. Ins. Co., 340 F.3d 769, 775 (9th Cir. 2003).
28

                                                         13
                                                                                            14-cv-00542-BGS-NLS
 Case 3:14-cv-00542-BGS-NLS Document 216 Filed 10/23/20 PageID.2206 Page 14 of 15



 1   civil courts have been established, the conclusive resolution of disputes within their
 2   jurisdictions.” Id. Precluding parties from contesting matters where they already had a
 3   “full and fair opportunity to litigate” protects their opposition from the “expense and
 4   vexation attending multiple lawsuits, conserves judicial resources, and fosters reliance on
 5   judicial action by minimizing the possibility of inconsistent decisions.” Id. at 153–54.
 6          As this Court has already found, Ettore did not have a full and fair opportunity to
 7   actual litigate the factual allegations cited by the Plaintiffs in the SEC complaint other than
 8   the issue of the amount of disgorgement, for which she was sanctioned. Ettore was not
 9   accorded a full and fair opportunity to litigate whether Lee was involved in a complex
10   securities fraud, whether she acted as Lee’s agent in that fraud, and whether she materially
11   aided him therein. Further, the Plaintiffs were not parties to the SEC action, and have not
12   spent any resources litigating that case. There is no apparent threat of them having to
13   expend resources on multiple lawsuits nor is there any possibility of inconsistent decisions,
14   since the final default judgement in the SEC case dealt solely with the issue of the
15   disgorgement amount due to unjust enrichment. 6 See Montana, 440 U.S. at 153–54.
16          In Parklane Hosiery Co., the Supreme Court outlined some potential hazards that
17   could arise if offensive issue preclusion were applied under inappropriate circumstances.
18   The Court described two basic purposes for issue preclusion: “protecting litigants from the
19   burden of relitigating an identical issue with the same party or his privy and [ ] promoting
20   judicial economy by preventing needless litigation.” Parklane Hosiery Co., 439 U.S. at
21   326. The Court recognized that these purposes might be disserved by the application of
22   offensive issue preclusion in some circumstances. Id. at 329–31. The Court cautioned that
23
24   6
       The Court has found the disgorgement amount received by Ettore to have satisfied all three prongs of
25   the doctrine. However, even though such a finding was necessary to the Court’s final judgement in the
     SEC case (14-cv-00347-LAB-BGS, ECF No. 103), the Plaintiffs have not addressed whether this
26   finding is relevant to issues in the present case. Therefore, this issue is not before the Court and is best
     suited to be raised in a motion in limine. In any event, were it to be found relevant, the Plaintiffs would
27   not need to expend funds to relitigate this issue, which satisfies the purpose underlying the doctrine of
     issue preclusion.
28

                                                          14
                                                                                             14-cv-00542-BGS-NLS
 Case 3:14-cv-00542-BGS-NLS Document 216 Filed 10/23/20 PageID.2207 Page 15 of 15



 1   use of offensive issue preclusion may be unfair to some defendants. Id.
 2         This Court finds that these underlying purposes of offensive issue preclusion are
 3   disserved by its application to the present case. In sum, given the reasons stated above,
 4   imposition of the doctrine would be unfair to Ettore.
 5 IV.     CONCLUSION
 6         Plaintiffs’ Motion Regarding the Issue Preclusive Effect of Facts and Conclusions
 7   of Law in SEC v. Lee is GRANTED IN PART as addressed herein.
 8         IT IS SO ORDERED.
 9   Dated: October 23, 2020
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 15
                                                                               14-cv-00542-BGS-NLS
